Exhibit 10.2


AMENDMENT NO. 3 TO COAL SUPPLY AGREEMENT


THIS AMENDMENT NO. 3 TO COAL SUPPLY AGREEMENT (“Amendment No. 3”), dated as of
January 1, 2020, is by and between WESTMORELAND SAN JUAN MINING LLC, a Delaware
limited liability company ("WSJM") and PUBLIC SERVICE COMPANY OF NEW MEXICO, a
New Mexico corporation (“Utility”). WSJM and Utility may be referred to herein
individually as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, WSJM and Utility are parties to the Coal Supply Agreement dated as of
July 1, 2015 (“CSA”), for the supply of coal for consumption in San Juan
Generating Station (“SJGS”);


WHEREAS, Amendment No. 1 to the CSA (“Amendment No. 1”), establishes, among
other things, the Sulfur Blending Charge, as defined in CSA §8.1(I), and the
Sulfur Blending Program, as defined in CSA §5.2(E);


WHEREAS, actual and forecasted coal sales volumes for SJGS have significantly
decreased since the adoption of Amendment No. 1;


WHEREAS, WSJM has provided Utility with information demonstrating that, due to
the overall reduction in actual and forecasted coal sales volumes subsequent to
the effectiveness of Amendment No. 1, WSJM would experience unrecovered mine
development costs if WSJM were to comply with the requirements that “The gate
roads for Panel 405 will be extended so that the set-up room of Panel 405 will
be no further west than the set-up rooms for Panels 401 – 404”, set forth in
Mine Plan Modifications §1.a of Exhibit P (Sulfur Blending Program) to the CSA
(“Panel 405 Development Requirement”);
WHEREAS, WSJM has requested relief from the Panel 405 Development Requirement,
or alternately, relief in the form of increased compensation for the unrecovered
mine development costs if WSJM satisfies the Panel 405 Development Requirement;


WHEREAS, PNM and the other owners of SJGS desire to obtain the lower sulfur coal
available by having WSJM comply with the Panel 405 Development Requirement.


AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Amendments: Articles 1 and 8 and Exhibit Q of the CSA are amended as follows:
1.1 Section 1.29 is amended by adding the following definition:
(CCC) “Panel 405 Development Adder”, defined in Section 8.1(I)a.
          Page 1   Amendment 3 to Coal Supply Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION


1.2 Section 8.1(I) of the CSA, Compensation, is hereby amended by adding the
following paragraph as Subsection a:


a.Panel 405 Development Adder: The Sulfur Blending Charge in §8.1(I) shall be
increased by $0.38/per ton for all applicable Tier 1 Ton Tonnage Allocation
Amounts effective July 1, 2019 and continuing through the remainder of the Term.


1.3 Exhibit Q, Sulfur Blend Quarterly Price Adjustment Example, is modified to
include the Panel 405 Development Adder as shown in attached Exhibit Q.


2. Other Terms and Conditions.
2.1 Defined Terms. All capitalized terms used in this Amendment No. 3 and not
otherwise defined or modified herein shall have the meanings set forth in the
CSA.


2.2 Full Force and Effect. Except as expressly amended by this Amendment No. 3,
all other terms of the CSA and its amendments remain in full force and effect.


2.3 Counterparts. This Amendment No. 3 may be executed in one or more
counterparts, including by facsimile or electronic signature, but each such
counterpart shall be deemed an original and all such counterparts shall be
deemed one and the same instrument.


2.4 Entire Amendment; Successors and Assigns. This Amendment No. 3 contains the
entire understanding of the Parties and supersedes all prior agreements and
understandings between the Parties relating to the subject matter herein. This
Amendment No. 3 shall be binding upon and inure to the benefit of the Parties’
respective successors and permitted assigns.


2.5 No Further Adjustments: WSJM acknowledges and agrees that it will request no
further adjustments to the CSA, as amended, on its own behalf or on behalf of
its parent company or any subsidiary or affiliate for increased Panel 405
development costs regardless of the number of tons consumed by San Juan
Generating Station over the remaining term of the CSA.


[Signature(s) are on following page(s)]




          Page 2   Amendment 3 to Coal Supply Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION




IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 as of the
date first written above.


PUBLIC SERVICE COMPANY OF NEW MEXICO




By: /s/ Thomas Fallgren 


Name:  Thomas Fallgren 


Title:  VP PNM Generation 


WESTMORELAND SAN JUAN MINING






By:  /s/ Jeremy D. Cottrell 


Name:  Jeremy D. Cottrell 


Title:  Secretary 







          Page 3   Amendment 3 to Coal Supply Agreement

